 46DECISIONS OF NATIONALLABOR RELATIONS BOARDTop SecurityPatrol,Inc. and DanielGray,KennethR. Puree, and JosephCarroll.Cases 8-CA-9630,8-CA-9641 and 8-CA-9685September 20, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn June 10, 1976, Administrative Law Judge Rob-ertE.Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Top Security Patrol,Inc., Cleveland, Ohio, its officers, agents, successors,and assigns, shall take the action set forth in the rec-ommended Order.'Respondent's request for oral argument is hereby denied as the record,the exceptions, and the brief adequately set forth the issues and positions ofthe partiesDECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: This casewas heard on April 6 and 7, 1976, in Cleveland, Ohio, pur-suant to charges duly filed and served,' and a consolidatedcomplaint which issued on January 13, 1976. The com-plaint presents questions as to whether the Respondent vio-lated Section 8(a)(1) and (3) of the National Labor Rela-tionsAct, as amended. In its answer, duly filed, theRespondent conceded certain facts with respect to its busi-'The charge in Case 8-CA-9630 was filed on November 24, 1975, in Case8-CA-9641 on November 28, 1975, and in Case 8-CA-9685 on December15, 1975ness operations, but it denied all allegations that it hadcommitted any unfair labor practices.At the hearing both the General Counsel and the Re-spondent were represented by counsel. All parties were af-forded full opportunity to be heard, to examine and cross-examine witnesses, to introduce relevant evidence, and tofilebriefs.Both counsel presented oral argument at theclose of the hearing, but did not submit briefs.' A motionto dismiss, made by the Respondent, is disposed of as ap-pears hereinafter in this Decision. Upon the entire recordin the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation with its principalplace of business located in Cleveland in that State, is en-gaged in providing private securityservices.Annually, inthe course and conduct of its business, the Respondentprovides services valued in excess of $50,000 for businessenterprises located within the State of Ohio, each of whichenterprisesmeets aBoard jurisdictional standard on otherthan an indirect inflow or indirect outflow basis. Upon theforegoing facts the Respondent concedes, and it is nowfound, that Top Security Patrol, Inc., is engaged in com-merce within the meaning of the Act.It.THE LABORORGANIZATION INVOLVEDPrivate Police and Security Guards Local Union No. 57,AFL-CIO (herein Union or Local 57),is a labor organiza-tion withinthe meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Respondent operates a small, but expanding, privatesecurity patrol service in the Cleveland area.3 In May1975 4 Daniel Gray, a patrolman on the staff, talked withseveral of the employees with a view to organizing a union.Shortly thereafter, President Liephart and General Manag-erRonald Orlowski called Gray to the company officewhere the two officials interrogated Gray as to why hewanted to organize the employees. According to Gray,2On May 10, 1976, the General Counsel submitteda motion to amendtranscript wherein he proposed a total of 144 corrections of the stenographicrecord of the hearing The Respondent having voiced no objections to theaforesaid motion,a review of the transcript having disclosed numerous er-rors therein, and there appearing to be merit to this motion,it is now grant-ed and the record is corrected in accordance therewith7President and principal stockholder is Roger Liephart, a young man, 33years of age at the time of the hearing On the eve of his graduation fromhigh school,some 15 years ago, he suffered a broken neck in a trampolineaccident at his high school gymnasium which rendered him a paraplegicThe story, related only briefly on the record, of his subsequent recovery tothe point where,from a wheelchair, he could be self-sufficient and then, atthe age of 26, establish his own security business which, by the time of thehearing had 50 regular and part-time employees,isa remarkable saga ofdetermination, initiative, and business acumenAll dates hereinafter are for 1975 unless specifically notedotherwise226 NLRB No. 15 TOP SECURITY PATROL, INC.47whose testimony was credible and undenied, after ques-tioning him as to the reasons for his interest in a union andas to whether he was happy with his job, Orlowski finallypromised that "if I would quit talking about the union,everything would be fine and I could work with no prob-lems." With that understanding Gray agreed that he woulddiscontinue all further organizational efforts. For severalmonths thereafter Gray adhered to his promise and en-gaged in no other attempt to unionize the work force. Em-ployee Joseph Carroll testified, credibly and without con-tradiction, that, on one occasion during that period, bothLiephart and Orlowski described Gray as "one of the bet-ter security officers."In October, however, Gray again became interested in aunion and he, and Carroll set up a meeting with representa-tives of Local 57. Employee Thomas F. Sauer testified thatearly in November he was in the company office whenLiephart and Orlowski were discussing the resurgent unioncampaign. According to Sauer, he heard Liephart say toOrlowski, "with regard to this union thing, it's going tobust the company wide open" and then, as he entered theoffice, Liephart asked, "What's with Joe [Carroll] and thisUnion?" Sauer testified that, in -response to this question,he disclaimed any knowledge of Carroll's union activitiesand commented that the latter was interested in a privatepolice association. According to Sauer Liephart then said,as to such an organization, "Well, it is still a union."Employee Kenneth Puree testified that about November2 he had a conversation with Sergeant Ronald Collinsabout organizing a patrolmen's association or a union andthat Collins expressed his opposition to the proposal for aunion among the Respondent's employees. Puree thenasked that Collins not repeat the conversation that theyhad on the subject and the latter assured him that he wouldnot. The next,day, however, President Liephart had Pureereport to his office and while there he interrogated Pureeabout his interest in organizational activities. Puree testi-fied that, in response to the questions of the Respondent'spresident, he acknowledged that Carroll, Gray, Abner, andCameron were involved in the union campaign along withhim. According to Puree, Liephart then told him that theemployees should discontinue these activities and that ifthey did not they "would be out the door," that "we wouldbe fired if we talked union ... [and] if we continue toorganize the patrolmen." Puree testified that the next timehe saw Collins, the latter disclaimed having been an infor-mant, that Collins reiterated that if Puree continued to beidentified with the Union "you will be out the door orfired." Collins denied that he ever told Puree that he wouldbe discharged for engaging in union activities, but he didnot deny or contradict any of the other testimony whichPuree gave about their discussions. Liephart was asked noquestions about this conversation when he was on thestand.Puree's testimony as, to his exchange with theRespondent's president is, therefore, undenied. Since Pureewas a credible witness as to this phase of his testimony, it isnow found that the conversations with both Collins andLiephart took place in substantially the manner that herelated.'5The quotations in the foregoing paragraph are from Puree's testimonyOn or about November 12, employee Carroll was sum-moned to the Respondent's office where both PresidentLiephart and General Manager Orlowski interrogated himas to his union activities. According to Carroll, Liephartopened the meeting by stating that he had heard "throughthe grapevine" that, Carroll was "instigating a movement... to get°a union in and he would -not allow it . . . hewould go into bankruptcy first." When questioned as towhy he wanted a union Carroll told them that it'was be-cause he wanted a raise and because of dissatisfaction withcertain working conditions, among them being a complaintabout Ronald Collins who had recently been promoted tosergeant. Carroll recited how Collins had boasted beforehis promotion that while working at one of theirassign-ments, an apartment house known as Horizons West, heonly worked about 10 minutes an hour in making hisrounds and that he spent the rest of the time in the apart-ment of a girl friend who lived there. Orlowski's responseto Carroll's recitation of complaints was to tell him "I thinkyou are putting your nose where it doesn't belong" andthen to declare that if Carroll did not like the workingconditions he should leave. At this point, Liephart told theemployee that he had discussed the union problem withother security companies and that they had assured him oftheir full support so that Carroll would not get a job withany of them. Carroll then asked if the Respondent hadalready blackballed him. Before he received a direct an-swer to this question, Orlowski told him, "Joe, you arefired." Carroll protested that under the Taft-Hartley Law,he could not be fired for such a reason. Orlowski then said," ... well, you are suspended." Carroll asserted that thisaction was likewise a violation of Taft-Hartley. Orlowskidid not pursue this issue further, other than to tell the em-ployee, "We will get you for causing dissentand unrestamong the troops . . . dissent between Top Security man-agement and personnel." Before concluding the conversa-tion Orlowski told Carroll that he wanted him to work fortheCompany and against the Union. Carroll, however,gave no assurances that he would do so.At this time it was common practice for the patrolmen toride to and from assignments in a cruiser car with a co-worker. Before the meeting ended both Liephart and Or-lowski told Carroll that they did not like this practice,which they characterized as the "buddy system," becausethey felt that it did not promote loyalty to the Company,that they intended to break it up, and that henceforth thepatrolmen were not to ride with other members of the forcein the cruisers. Thereafter, Carroll never again was permit-ted to ride with another patrolman .6On the afternoon of November 18, about eight of theRespondent's employees met at the union hall of Local 57.Among those present were Gray and Carroll and their col-6 The foregoing findings, and all the quotations in this paragraph, arefrom Carroll's testimony. His account was neither denied nor contradictedby either Liephart or Orlowski Liephart testified at some length, but wasasked no questions as to this incident. Orlowski, although present at counseltable throughout most of the hearing, was never called as a witness for theRespondent Carroll was a credible witness In view of this conclusion andthe fact that the Respondent offered no contradictory testimony as to thisparticular meeting it is now found that Carroll's testimony presented a sub-stantially accurate account of the event in question 48DECISIONSOF NATIONALLABOR RELATIONS BOARDleagues,,.Kenneth Puree,Mack Cameron, James Abner,and Thomas Sauer. The meeting lasted, until about 44:30p.m. Sauer testified that as the employees left the meetingthey found General Manager Orlowski's car parked on theother side of the union hall. .Subsequent to the meeting Gray was to report for dutyat 5:30 p.m.,He failed to arrive at his post at the AuburnBakery on schedule, thereby giving rise-to a sequence ofevents that resulted in his discharge, according, to the Gen-eral Counsel, in violation of the Act, but according to theRespondent for cause. That issue will be discussed laterherein.On the morning of November 19 Gray was in Liephart'soffice to discuss a mistake on his pay slip. Gray testifiedthat while he was there Liephart told him that he knew thatGray and Carroll were close friends and that he knew thatthe two of them were spearheading a movement to start aunion. According to Gray, Liephart then told him that heknew that there had been a union meeting the day beforeand that Gray was in attendance. Gray protested that hehad not been at any such meeting the day before and thathe had been tardy because he had had car trouble in get-ting to his assignment. Liephart concluded their discussionwith the statement that because Gray, had been late in re-porting to work the day before there would have to besome disciplinary action._ That afternoon Captain Ray-mond Marlowe 7 told Gray that he had been suspendedindefinitely and that Liephart would notify him as to thetime when a hearing would be held on his case. Later thatday employee Abner had a conversation with SergeantPaul Sias, another supervisor in the Respondent's organiza-tion, during which he asked Sias about Gray's suspension.When Abner inquired whether that action had resultedfrom Gray's having been late for work the preceding day,Sias answered in the affirmative and then added that Grayhad been suspended not only for that reason but also, "formessing around', with that damn old union." bAbner testified that on November 21 he overheard aconversation between Liephart and Marlowe in which thelatter referred, to what he described as Gray's "antics" andsaid that he was going to fire him. According to Abner,later he asked Marlowe what he had meant by this refer-ence to Gray and Marlowe explained that Gray was againinvolved in the activity which he "had started . . . oncebefore a few months back," and that "he was gonna walkin, and fire Dan ", Abner testified that 2 or 3 days later, inanother conversation withMarlowe, the supervisor re-ferred to both Gray and Puree as "the instigators of this... trying to form a union." 97The Respondent conceded in its answer that Captain Marlowe,SergeantRonald Collins, and SergeantPaul Sias,as well as Liephart and Orlowski,were supervisors within the meaning of the Act8 Sias deniedthat he had made such a statement to Abner However,Abner wasa plausiblewitness throughout his appearance on the stand andit is my conclusion that as to this exchange he was more credible than SiasAll of the findings set forth above are based on the credible, undeniedtestimony which, in the text, is attributed to Abner, Carroll, Gray, andSauer. The conversation which Gray had with Liephart on November 19 iscovered in greater detail,infraThat portion related above is based on somuch of Gray's account of that exchange which Liephart did not deny orcontradict when he was on the stand9Marlowe was on the stand briefly, but was askedno questionsas to thisconversationEmployee Puree testified, credibly and without contra-diction, that on or about November 21 both Liephart andOrlowski interrogated him on ,the subject of the Union inthe Respondent's office. According to Puree,,Orlowski re-minded him that his tenure was very unstable because ofan earlier incident while Puree was working for the Re-spondent and that, if anyone was. dismissed,, Puree wouldbe the first to go- Puree testified that Liephart then toldhim that he knew that Puree was "organizing the troopsand I would stop it' or I would be dismissed . . . he didn'twant any more union activity and nomore organizing ofthe troops." At the hearing Liephart was asked no ques-tions as to this particular meeting, and, as notedearlier,Orlowski did not testify. Since Puree was credible, it is nowfound that this incident occurred substantially as he de-scribed. it.10According to employee Abner, on or about November13, President. Liephart asked him- if he had heard anythingabout a union being organized and that he responded inthe negative: Abner further testified that, on November 26while in Liephart's office, the latter again questioned himabout his union activities and when Liephart asked wheth-er he had signed an authorization card he again denied thathe had done so."Employee Mack Cameron testified that, on or about No-vember 23, Liephart telephoned him and asked whetherCameron had signed an authorization card. Cameron testi-fied that before he could respond Liephart said, "I knowyou signed a union card." According to Cameron he thensaid to the president, "If you know, why are you asking?"and -Liephart responded, "Because, I am not going to let aunion come into my company. If I have to ,I will let mycompany slide into receivership and sell Amway Prod-ucts." 12 Cameron's testimony was credible and it was nei-ther denied nor contradicted by the Respondent's presi-dent when he was on the stand.On or about November 26,the Respondentannouncedtwo new personnel requirements. One was that the employ-ee probationary period was being) extended, effective im-mediately, from 6 to 12 months. Each employee was askedto sign an acknowledgement of the new provision. Prior tothat time an employee, who was dismissed or suspended,was accorded a hearing on the adverse action as a matterof right. This assurance was removed by the new rule onprobations so that thenceforward the matter of a hearingon suspensions and, dismissals was no longerguaranteed.Each employee was required to sign an acknowledgementwhich read, in relevant part, as follows:If I am suspended or dismissed, I understand that Imay request a "hearing" but, that management is un-der no obligation to give me "hearing."At that time most, if not all, of the principal union advo-cates had substantially less than 1 year of experience withthe Respondent and, under the new rule therefore, would10 The quotations in the above paragraphs,are from Puree's testimony.1Abner's testimony, as set forth above, was credible and it was in nowaydenied or contradicted by Liephart when the latterwas on the stand.12This was a reference to another business activity in which Liephart andhis wife were engaged TOP SECURITY PATROL, INC.49have only the status of probationary employees for severaladditional months.13 On the same day that the Respondentannounced that the probationary period was being extend-ed it also notified the employees that any new job appli-cantswould have to sign an authorization whereby theCompany could require a polygraph examination, or anyother testing procedure it chose to use, in examining thehonesty, ability, attitude, work, and health habits of eachemployee.14B. Findings and Conclusions with Respect to the AllegedViolations of Section 8(a)(1)On the basis of the foregoing facts, it is now found thatthe Respondent interfered with, coerced, and restrained itsemployees in violation of Section 8(a)(1) of the Act by thefollowing conduct of President Roger Liephart: (1) His in-terrogation, early in November, of employee Sauer as tothe union activities of employee Carroll; (2) his interroga-tion, on or about November 3, of employee Puree as toPuree's union sympathies and those of his coworkers, andhis threat, voiced to Puree, that unless organizational activ-itieswere discontinued the employees involved "would beout the door" and that "we would be fired if we talkedunion'"; (3) on or about November 12, his statement toemployee Carroll that he had heard "through the grape-vine" that Carroll was "instigating a movement ... to geta union in and he would not allow it ... he would go intobankruptcy first"; (4) on or about November 19, by tellingemployee Gray that he knew that there had been a unionmeeting the previous day and that Gray had been in atten-dance, and by telling Gray that he knew that both Grayand Carroll were spearheading a movement to organize aunion, thereby giving the impression that the Respondentwas engaged in unlawful surveillance of its employees' or-ganizational efforts; (5) on or about November 21, by in-terrogating employee Puree about his union activities andthen telling the employee that there was to be no more"organizing [of] the troops" that Puree was to stop it or he"would be dismissed . . . he didn't want any more unionactivity and no more organizing of the troops"; (6) on No-vember 13 and 26, by interrogating employee Abner aboutunion activities among the employees and whether Abnerhad signed an authorization card; (7) on or about Novem-ber 23, by telephoning employee Cameron to ask whetherCameron had signed an authorization card and then tellingthe employee "I know you signed a union card," therebygiving the impression of surveillance of employee unionactivities; and (8) during the same conversation by tellingthat employee "I am not going to let a union come into mycompany. If I have to, I will let my company slide intoreceivership and sell Amway products....."1513All of the six employees who testified in this case were hired subsequentto January 1975. Thus, Abner, Carroll, and Sauer were hired in February,Gray in March, Cameron in May, and Puree in July14Employee Carroll testified, credibly and without contradiction, that be-fore the foregoing changes were announced on November 26 an employeehad a right to a hearing in the event of his suspension or dismissal,providedhe made the request in writing, and that prior to that time the Respondenthad no requirementsfor he detector or polygraph testing for the purpose ofascertainingthe honesty or veracityof its employeesThe Respondent further violated Section 8(a)(1) by theconduct of Sergeant Paul Sias, on or about November 19,when he told employee Abner that Gray had been sus-pended for being late for work "and for messing aroundwith that damn old union;" by the conduct of CaptainRaymond Marlowe in a conversation with employee Ab-ner on November 21, in referring to what he described asGray's "antics," whereby Gray was again involved in what"he had started . . . once before a few months back," anobvious reference to Gray's abortive union effort the pre-cedingMay, and then adding that the Respondent wasgoing to fire that employee; and by the action of SergeantRonald Collins, during a conversation with Puree early inNovember, during which he threatened that if Puree andhis coworkers did not discontinue their union activitiesthey "would be out the door" and "would be fired if [they]talked union ... [and continued] to organize the patrol-men."The Respondent also violated Section 8(a)(1) of the Actby the following conduct of General Manager RaymondOrlowski: (1) On or about November 12, byinterrogatingemployee Carroll as to his union activities, telling the em-ployee that if he did not like the working conditions heshould leave, then telling the employee that he was sus-pended and fired and when Carroll pointed out that thisaction would violate the Taft-Hartley Act, then declaringto the employee "We will get you for causing dissent andunrest among the troops ...,dissent between Top Securitymanagement and personnel"; and (2) on or about Novem-ber 21, by interrogating employee Puree, along with Presi-dent Liephart, about that employee's union activities andat the same time warning Puree that in the event anyonewas laid off Puree would be the first to go.At the meeting which Orlowski and Liephart had withemployee Carroll on November 21, the Respondent's offi-cials told the employee that they felt that the practicewhereby patrolmen frequently rode with coworkers incruiser cars, characterized by them as the "buddy" system,did not promote "loyalty" to the Company and-that there-after it would be forbidden. As a result, Carroll never againwas allowed to ride with another patrolman. Under thecircumstances present here, it is apparent, and it is nowfound, that this action as to Carroll was taken for the pur-pose of limiting his contacts with fellow workers and tolessen the prospects for employee discussion of union orconcerted activities. Consequently, this work rule must be,and it now is, held discriminatory and a violation of Sec-tion 8(a)(1).M.S.P. Industries, Inc., d/b/a The LarimerPress,222 NLRB 220 (1976).On November 26 the Respondent extended the proba-tionary period for all employees from 6 months to 12months and also eliminated the right of any employee tosecure a hearing from the management on a suspension or15The Respondent was in severe financial straits at the time of the organi-zational campaign and from data produced at the hearing it appears that forthe year ending October 31, 1975, the Company had a net loss of over$16,000. Nevertheless, Liephart's declaration that in order to keep a unionout he would let his company "slide into receivership"was not "a reason-able prediction based on available facts"(N L.R.B. v Gissel Packing Co.,Inc,395 U.S. 575, 618-619 (1969) ), but was a threat "of economic reprisalto be taken solely on his own volition"N L.R B. v. RiverTogs,Inc,382F.2d 198, 202 (C.A. 2, 1967) 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge.That same day, it announced a new requirementmaking it mandatory that job applicants agree that theCompany could use polygraphs or any testing procedure itchose to ascertain,,inter alia,the employees'attitude. Inview of the background whereby, for a period of almost amonth,the Respondent had engaged in a continuing seriesof incidents in which it had interfered,restrained, andcoerced the employees as to their statutory right to engagein concerted or protected activity,it is now found that,under the circumstances present here; the Respondent hada discriminatory objective in introducing the use of lie de-tectors in the hiring process. Consequently,this action isalso found to have violated Section 8(a)(1) of the Act.C. The Alleged Violations of Section 8(a)(3); Findings andConclusions with Respect Thereto1.GrayDaniel Gray was hired as a patrolman in, March. In Mayhe became interested in securing a union for the Respon=dent's employees but, as found above, President Liephartand General Manager Orlowski dissuaded him from con-tinuing his organizational efforts, with Orlowski promisinghim that if he "quit talking about the union,everythingwould be fine and [Gray]could work with no problems."For about 5 months subsequent to that time, Gray re-frained from any further attempts at organizing his co-workers. During the summer of 1975, in conversations withemployee Carroll,both Liephart and Orlowski character-ized Gray as "one of[their]better security officers."In mid-October,Gray and Carroll contacted a represen-tative of Local 57. Thereafter,he and Carroll solicited theemployees to sign authorization cards and arranged for ameeting of all the Respondent's employees at the unionhall on November 18. The union meeting lasted until about4:30 p.m. Gray was scheduled to report for work at theAuburn Bakery at 5:30 p.m. that day. He failed to arriveon schedule and did not reach the bakery until 6:30 thatevening. Captain Raymond Marlowe came;up to the, sceneasGray arrived and, in explanation of his tardy appear-ance,Gray told his superior that he had run out of gaswhen driving to work.Liephart testified that by the following day, when hetalked with Gray, he had learned that the employee hadnot run out of 'gas as he had reported,but that"he and anumber of other fellows was at a meeting." It has alreadybeen found that during this same conversation Liepharttold the employee that he knew that Gray and Carroll werespearheading a, drive to organize the employees, and thatrather than have a union'he would let the Company gobankrupt.At the hearing in the present case Liephart ac-knowledged that at the time "We knew he [Gray] was aunion activist."That afternoon Captain Marlowe told Gray that he hadbeen suspended indefinitely.That same afternoon, Ser-geant Paul Sias told employee Abner that Gray had beensuspended for being late for work"and for messing aroundwith that damn old union."On November 21, in a coiiver-sation with employee Abner, Captain Marlowe referred toGray as having become involved again in the activitywhich Gray had started once before, an obvious referencetoGray's organizational efforts the preceding May, andthat "he was gonna walk in and fire-Dan." A short whilelater, in another conversation with Abner,Marlowe re-ferred to Gray-and Kenneth Puree as the "instigators ofthis .. . union."On November 23, the Respondent held a hearing on.Gray's suspension at which Liephart,Orlowski,-Marlowe,Sias, and Collins were in attendance.Gray was asked thereason for his tardy appearance at the Auburn Bakery onNovember 18 and he repeated the story he had originallytold; namely,that his car had run out of gas and delayedhis arrival.At the end of the hearing he was informed thatthe Respondent was terminating him, effective at once.At thehearing in the instant-case,President Liepharttestified that the Auburn Bakery job was a new accountthat had just been secured and that November 18 was thefirstday that a Top Security Patrol was to be stationedthere. According`to Liephart,itwas, therefore,exceedinglyembarrassing when Gray failed to appear on schedule andthat, as a result he was very fearful that a customer wouldbe lost because of Gray's tardiness. Liephart's testimony asto November'18 being the critical first day of servicing theAuburn Bakery,however, was not corroborated by anyother testimony or evidence which.the-Respondent offered.Moreover,on rebuttal the General Counsel establishedthat, contrary to Liephart's testimony,the Respondent'stime records indicated that the Respondent started its pro-tective service at the Auburn Bakery on November 17,rather than November 18. It was also stipulated by counselthat, on four separate occasions after November 18, threedifferent patrolmen assigned to the Auburn Bakery jobwere tardy for periods from 15 to 90 minutes but that noneof them was ever disciplined.16Several employees 17 testified to various occasions wheneither they, or their colleagues,had been late for work andhad never been disciplined.It is evident that before Gray'stermination the Respondent' had no rule which providedthat tardiness was to be penalized with the sanction of im-mediate'dismissal.At the hearing, Liephart testified thatbefore the decision was made in Gray's case he and Mar-lowe had discussed other complaints about Gray includingthe alleged misuse of a radio telephone for personal callsand the wasting of official duty time at a restaurant where,purportedly, Gray had a girl friend who was'a waitress. Itdid not appear, however,that these charges were everbrought to Gray's attention.It is my conclusion that thelatter complaints were afterthoughts on the Respondent'spart and had no connection with Gray's discharge.On the basis of the foregoing findings,particularly, theRespondent's extreme antipathy to the Union, its knowl-edge that Gray was, as Captain Marlowe described it, oneof the "`instigators,"and Liephart's charge that Gray andCarroll were spearheading a drive to organize the employ-ees, the fact that Gray had a good work record and duringthe summer had been described by both Liephart and Or-16These were Edmond D.Staggs, Sr, on December 19, Jay Wyatt onJanuary 5,1976; J.Farnsworth on January 7, 1976; and Jay Wyatt onJanuary 16, 197617 James Abner,Thomas Sauer,and Kenneth Puree TOP SECURITY PATROL, INC.51lowski as one of their better security officers, and the dis-crepancies in Liephart's testimony about the Auburn Bak-ery job as having started on November 18 when Gray wasscheduled to report for work, whereas the fact was that theservice had begun on the preceding day, it is now foundthat the reason given by the Respondent for Gray's termi-nation was a pretext and that the real motive was Gray'sindentification with the union campaign. Consequently, itis now found that Gray's dismissal was discriminatory anda violation of Section 8(a)(3) and (1) of the Act.2. PureeKenneth Puree was hired as a patrolman and investiga-tor in July. He was terminated on November 25, accordingto the General Counsel for discriminatory reasons, but ac-cording to the Respondent for cause. Puree did not have anunblemished employment record. In August he had beeninvolved in an incident which caused the Respondent todischarge him,18 but, after Puree secured counsel and ap-pealed to Liephart, the latter reemployed him in Septemberand placed him on what Liephart characterized as "strictprobation."Puree, along with Gray and Carroll, was active in theorganizational campaign among the Respondent's patrol-men and investigators. He credibly testified that by mid-November he had secured authorization cards from four ofhis coworkers. Early in November, as has been found earli-er herein, he was warned by President Liephart that he andhis colleagues should stop their organizing activities andthat if they did not, they would be fired "if [they] talkedunion" and if they "continue[d] to organize the patrolmen...." The next day, Sergeant Collins, his immediate supe-rior, cautioned him that if Puree persisted in his organiza-tional activities he would be "out the door or fired."Puree was at the union meeting on November 18. On orabout November 21, he was called into Liephart's office,where the Respondent's president and General ManagerOrlowski had another discussion with him about his unionefforts.As has been found,supra,at that time Liephartcharged him with "organizing the troops" and told himthat he should stop this activity or be dismissed. Liephart"didn't want any more union activity and no more organiz-ing of the troops." Orlowski was even blunter in remindingPuree that he was on a very rigid probation since beingreemployed and that, in case of any retrenchment, Pureewould be the first one to be dismissed.During this period, Puree was on patrol duty at an apart-ment house known as Horizons West. About 4 a.m. on thenight of November -22-23, Puree observed Sergeants Siasand Collins in the building. When detected by Puree, theytold him that they merely happened to be in the area andhad come inside to get warm.On November 25, Liephart called Puree to his officeisOn or about August 2, Puree had intervened in a domestic argumentwhich, by coincidence, he noticed while returning to the company head-quarters with employee Gray During the course of his officious interven-tion at the scene of what Appeared to be a husband and wife quarrel, andwhile endeavoring to apprehend the husband, Puree discharged his pistol inthe air. Gray wrote a very critical report on Puree's conduct- and immedi-ately thereafter Puree was dischargedwhere the employee was confronted by Liephart, Orlowski,and Collins. Liephart questioned Puree about the accuracyof his logsheets for the night of November 22-23, on theground that Sergeant Collins reported that much of thetime that Puree was purportedly on patrol duty he wasactually in the security office at Horizons West, and mak-ing personal telephone calls from that location. In Collins'report to Liephart, given at this meeting, the sergeant stat-ed that Puree's telephone calls were monitored by themaintenance man at Horizons West who reported that Pu-ree was "talking about union activities." Liephart told Pu-ree that although the Company had not bothered aboutthree or four other prior incidents, including one reportfrom the Cleveland police that he had been found asleep athis post on one of his previous assignments, at this pointPuree would have to be terminated. Puree credibly testifiedthat until the meeting with Liephart, Orlowski, and Collinson November 25 he had not been criticized or warned bytheCompany's officials at any time subsequent to hisreemployment in September.The Respondent's reason for Puree's dismissal was un-convincing. Puree was, undoubtedly, a marginal employee.Nevertheless, until he became involved with the Union theRespondent had manifested a willingness to keep him onthe force. Although Liephart asserted at the time of hisdismissal that there were numerous earlier complaintsabout his work, it was not until Puree became actively as-sociated with the union campaign that the Respondentconsidered them a matter of consequence. The question tobe resolved here is not whether there was cause for Puree'sdismissal, but what was -the motivating reason. Viewed inthe light of the numerous comments made to him by Presi-dent Liephart, General Manager Orlwoski, and SergeantCollins, all of them concerned with his affiliation with theunion campaign and worded in the bluntest of threats, it isnow found that whereas the Respondent may have hadcause for dissatisfaction with some of his work, as theCourt of Appeals for the Third Circuit observed in a some-what similar case, "it apparently became intolerable onlyafter he had joined the union."N.L.R.B. v. Electric CityDyeing Co.,178 F.2d 980, 983 (C.A.3,1950). Accordingly,it is now found that the motivating cause for his termina-tion was his identification with the organizational efforts ofthe employees and not the reason assigned by the Respon-dent. By his discharge, therefore, the Respondent violatedSection 8(a)(3) and (1) of the Act.-3.CarrollJoseph Carroll was hired in February as a patrolmanand investigator. At the end of 3 months, a raise of 10 centsan hour was customarily given a new employee. At the endof that period, however, Carroll received a raise of 25 centsan hour because of the Respondent's satisfaction with hiswork. About 2 months later, Carroll asked for anotherraise, but Liephart told him that it would be impossible topay him any more because of the Company's financialstraits. Sometime later, Ronald Collins, a coworker, waspromoted to sergeant on the force. Liephart testified thathe found that Carroll was very disappointed about notbeing selected for the supervisory opening to which Collins 52DECISIONSOF NATIONALLABOR RELATIONS BOARDwas appointed.At the hearing, President Liephart ac-knowledged that he had a high regard for Carroll's abilityas a private policeman.Carroll and Gray were the two most active union spon-sors among the Respondent's employees.Both had gone tothe union headquarters in October to solicit the help ofLocal 57. Thereafter they engaged in a sustained effort tosecure authorization cards from their coworkers and to in-duce them to attend the union meetings.Carroll's organi-zational activities came to the Respondent's attention earlyand resulted in his being summoned to a meeting withPresident Liephart and General Manager Orlowski. Asfound above,Liephart told him at this time that he hadheard that Carroll was"instigating a movement. . .to geta union in and he would not allow it...." During thisconversation,Liephart pointed out to the employee that hehad already discussed his case with other security compa-nies and that because of what he had told them Carrollwould not be able to secure work elsewhere.During theirmeeting, Orlowski at first told Carroll that he was suspend-ed, or fired,for his union activities,and when the employeepointed out to him that such action was forbidden by theTaft-Hartley Act, Orlowski then predicted that"We willget you for causing dissent and unrest among the troops."Before the conclusion of the conference,Respondent's of-ficials placed in effect a rule, already found to be discrimi-natory and a violation of Section 8(a)(1), whereby Carrollwas forbidden to accompany any other employee in acruiser car during working,hours.Carroll was never discharged,but on December 8 he wassuspended.The facts in connection with this incident areset forth below.It is evident from the record that for some period of timethere was considerable antipathy between Carroll and Ser-geant Collins.Puree and Sauer testified to several occa-sionswhen Collins told them and other employees thatCarroll was a "troublemaker" and that he[Collins]wasgoing"to take care of him...." At thehearing Liephartacknowledged that he, too, heard that Collins had madethreats about what the latter planned to do with Carroll.Early on the morning of December 7, when Carroll wasoff duty, he and his friend Gray were in a restaurant fre-quented by the Respondent's employees when Collins andanother individual entered the restaurant.Collins was inuniform and armed.Very shortly,sharp words passed be-tween the two and Collins asked that Carroll step outside.Blows were exchanged.James Harris, a friend of Collins,who was present, testified that Carroll was the aggressor.When on the witness stand,however, Collins acknowl-edged that in a prehearing affidavit he had conceded that,before the combatants were separated,he himself had aheadlock on Carroll.On December 8, Orlowski telephoned Carroll and toldhim that he was being suspended indefinitely for fightingwith Collins.Carroll protested' that he was only trying todefend himself and asked whether Collins was also beingsuspended.Orlowski told him that no action was beingtaken against Collins and that if Carroll had anything tosay he could submit a report in writing.On February 11,.1976, Carroll,accompanied by Gray ashis witness,reported to Orlowski's office for a hearing onhis protestaboutbeing suspended.After Grayhad relatedhis accountof what had occurred on the dayin question,Orlowski told Carroll, "Joe, I will reinstateyou if you willdrop yourlawsuit against us with the NationalLabor Rela-tions Board."Carroll declinedto offer him that assurance.On February15,PresidentLiepharttelephonedCarroll,stated Orlowskishould not,haveconditioned his reinstate-ment ondroppingthe unfair labor practice charges, andtold him that "`as of now,you are reinstated."Carroll didnot answer immediatelyfor atthe time he had other em-ployment. On February 20, he deliveredto the Respondenta letter of resignation that was effective as of March 5,1976.Liepharttestifiedthat hewas on vacation-at the timeOrlowski suspendedCarrolland that the general managerhad taken the action on his own,although upon his returnfrom vacation he ratified the suspension which Orlowskihad imposed.CaptainMarlowe wascalled bythe GeneralCounselas an adverse witness and testified that he was theone that should havetaken action against Carrolland any-one elseinvolvedin the fight,but thatitwas Orlowski whohad done so.AccordingtoMarlowe,before suspendingCarroll,Orlowski conceded to him that he did not knowwhat happenedin the altercation between the two, that he(Marlowe)recommendedthatstatements be secured fromboth men and that nothing be done thereafter until Liep-hartreturned from his vacation.Marlowe testified that heemphasized to Orlowskithat,ifboth men were at fault,bothshould be suspended.Orlowski,of course,did not wait to hear Carroll's side ofthe story.From Marlowe's testimony it appears that Or-lowskisuspendedCarrollat a time when he himselfreadilyacknowledged to a colleaguethathe did not know whatoccurred.As indicatedearlier in this Decision,Orlowskinever appeared as a witness during the hearing toyexplainhis position as tothis or any otherissue in the case.Whenon the stand as witnessesboth Collinsand Carrollappeared to be hot-tempered individuals who would wel-come anopportunityto settle differences with their fists.Marlowe, the immediate superior,proposedthat both ofthem be heardbefore anyaction was taken and that if bothwere atfault then both should besuspended.Orlowski,however,made no effort to follow this,judicious course. Heimmediately suspendedCarroll andtook no action at allagainst Collins.Only a shortwhile before,after engaging inan interrogationof Carrollas to his union sympathies, Or-lowski had been dissuaded from discharging the employeefor his union activitiesonly by Carroll'sbold declarationthat this wasforbidden by the Act.Thereafter,Orlowskipredicted"We will get youfor causing dissent and unrestamong the troops."It is apparent that Orlowski utilized theopportunitypresentedby the disputebetween Carroll andCollins tofulfill this prediction and singled,out Carroll forsuspension while taking no action against Collins.It is nowfound that, in so doing, Orlowski was motivated by hisanimus againstthe Unionand its adherents,rather than byany desire to ascertain the merits of the dispute betweenCarroll and Collins. Consequently,the suspension of Car-rollmust be,and is, found discriminatory and a violationof Section 8(a)(3) and(1) of the Acton the part of theRespondent. TOP SECURITY PATROL, INC.53Itwas also a violation of Section 8(a)(1) of the Act, forGeneral Manager Orlowski on February 11, 1976, to con-ditionCarroll's reemployment on the employee's with-drawal of his unfair labor practice charge against the Re-spondent.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2.By discriminating in regard to the hire and tenure ofDaniel Gray, Kenneth Puree, and Joseph Carroll, therebydiscouraging membership in the Union, the Respondenthas engaged in and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.3.By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7of the Act, the Respondent has engaged in and is engagingin,unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended that theRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent discriminatorily ter-minated Daniel Gray and Kenneth Puree and discrimina-torily suspended Joseph Carroll, it will be recommendedthat the Respondent be ordered to offer Gray and Pureeimmediate and full reinstatement without prejudice to theirseniority or other rights and privileges, and make them andCarroll whole for any loss of earnings they may have suf-fered from the time of their discharge or suspension to thedate of the Respondent's offer of reinstatement to Grayand Puree and to the date of Carroll's declination of rein-statement.19 The backpay for the foregoing employees shallbe computed in accordance with the formula approved inF.W.Woolworth Company,90 NLRB 289 (1950), with in-terest thereon computed in the manner and amount pre-scribed inIsisPlumbing & Heating Co.,138 NLRB 716,717-721 (1962). It will also be recommended that the saidRespondent be required to preserve and, upon request,make available to the Board or its agents, payroll and otherrecords to facilitate the computation of backpay due.19On February 15, 1976, President Liephart told Carroll that he couldreturn to work immediately.At the time Carroll was employed elsewhere.On February 20, Carroll wrote the Respondent that he would resign effec-tive on March5. TheBoard has held that where a discrinunatee is employedelsewhere at the time of a reinstatement offer, the offer should accord theemployee the right to give his new employer reasonable notice, up to 2weeks,before returning to work for his former employer.Block-SouthlandSportswear,Inc, Southland Manufacturing Company, Inc.,170 NLRB 936,981-982(1968) enfd. 420 F.2d 1296(C.A.D C,1969);Thermoid Company,90 NLRB 614, 616(1950) But seeN L R.B.v.BettsBakingCo.,428 F 2d156, 158-159 (CA.10, 1970).Since "a discriminatory discharge of an employee .. .goes to the very heart of the Act"(N.L.R.B. v. EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4, 1941) it will be recom-mended that the Respondent be ordered to cease and de-sist from infringing in any manner upon the rights guaran-teed in Section 7.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act,there is issued the following:ORDER 20Respondent, Top Security Patrol, Inc., Cleveland, Ohio,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, suspending, or otherwise discriminatingagainst any employee because of activity on behalf of, ormembership in, Private Police and Security Guards LocalUnion No. 57, AFL-CIO, or any other labor organization.(b) Interrogating any employee concerning that indivi-dual's union activity, or that of other employees, in amanner constituting a violation of Section 8(a)(1) of theAct.(c)Threatening its employees with loss of jobs or closingits business if a majority become members of, or assist, alabor organization.(d) Instituting discriminatory changes in its workingrules because of employee interest in unionization.(e)Giving its employees the impression thatit is engag-mg in surveillance of their union activities.(f)Conditioning the reinstatement of any employee, orthe enjoyment of any right conferred by the National La-bor Relations Act, on that employee's withdrawal of unfairlabor practice charges.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, orassistany labor organiza-tion, to bargain collectively through representatives of theirown choosing, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid, or torefrain from any or all such activities.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Offer to Daniel Gray and Kenneth Puree immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions, with-out prejudice to their seniority or other rights and privi-leges and make them and Joseph Carroll whole in the man-ner set forth in the section of the Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports and all other records neces-20 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National LaborRelationsBoard, thefindings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules andRegulations,be adopted by theBoard and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDsary, orappropriate,to analyze the amountof backpay dueunder the terms of the recommended Order.(c)Rescind the discriminatory work rules,issued on No-vember 26,1975, extendingthe probationaryperiod foremployees and providing for the use of he detector tests. 21(d) Post at its officein Cleveland,Ohio, copies of theattached notice marked"Appendix."22Copies of the no-tice, on forms providedby theRegional Director for Re-gion 8, after being duly signedby theRespondent's author-ized representative,shall be postedby itfor 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat said notices are not altered,defaced,or covered byany other material.(e)Notifythe Regional Director for Region 8, in writingwithin 20 days from the date of this Order, what steps theRespondent has takento complyherewith.21Of course,the vice of the foregoing rules was the circumstance of theirpromulgation which made it clear that they were being issued in retaliationfor the employees' involvement with the Union Absent such circumstances,the Respondent is free to issue any work rules of a nondiscriminatory char-acter that it chooses to require22 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading, "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTdiscourage membership in Private Po-lice and Security GuardsLocal Union No. 57, AFL-CIO, or anyother union by discharging,suspending,or otherwise discriminating against our employees be-cause of their union or concerted activities.WE WILL NOTinterrogateany employeeconcerningthat individual's union activity, or that ofany otheremployees,in a manner constituting a violation ofSection 8(a)(1) of the Act.WE WILL NOTthreatenour employeeswith loss ofjobs or theclosing of our business if a majority be-come members of,or assist, labororganizations.WE WILL NOTinstitutediscriminatorychanges in theworking rulesfor our employeesand WE WILL rescindthe rules issuedon November 26, 1975, involving theprobationary period foremployees and the use of liedetector tests.WE WILL NOTgive our employees the impression thatwe are engaging in surveillance of their union activi-ties.WE WILL NOTthreaten our employeeswithany formof reprisalor loss of privileges because of their mem-bership in, sympathy for, support of, or activity onbehalf of, anylabor organization.WE WILL NOTcondition the reinstatement of any em-ployee, or the enjoyment of any right conferred by theNational LaborRelationsAct, onthat employee'swithdrawalof unfairlaborpractice charges.WE WILL NOT in any othermanner interfere with,restrain,or coerceemployeesin the exercise of theirright to self-organization,to form,join,or assist theabove-namedUnion, or any otherlabor organization,to bargain collectively throughrepresentatives of theirown choosing,and toengage in concerted activitiesfor the purpose ofcollective bargaining or other mutu-al aidor protection,or to refrain from any or all suchactivities.WE WILL offer Daniel Grayand Kenneth Puree im-mediate andfull reinstatement to their formerjobs or,if those jobs no longer exist,to substantially equiva-lent positions,without prejudiceto theirseniority orotherrights and privileges,and WEWILLmake themand Joseph Carroll whole for anyloss of pay sufferedas a result of the discrimination against them.Top SECURITY PATROL, INC.